—In an action to recover damages for personal injuries, etc., the defendant Christopher A. Gayle appeals from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated August 14, 1997, as denied his cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that issues of fact exist which require a trial (cf., Lehmann v Sheaves, 231 AD2d 687; Chamberlin v Suffolk County Labor Dept., 221 AD2d 580). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.